DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, originally filed on 02/19/2019, are currently pending. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "providing consistency between the actual measured values and corresponding predicted values". Various locations in the Application description repeat this limitation without elaboration. Merely repeating a limitation does not rise to a level of a definition of a limitation. In the absence of an elaboration of any special meanings for such limitation in the claims and Application description, there are no distinguishing features claimed. Therefore throughout the prosecution of this application, the claims have been given a broad reasonable interpretation in light of the Application description according to definitions of these terms/limitations well known to any one of ordinary skill in the pertinent art.

Claim Objections 
Claim 2, lines 3-6 use the acronyms or variables “M” and "L", the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Claim 3, line 3 uses the acronym or variable “N”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 3 recites the limitation "the significant coefficient" in line 1. There is insufficient antecedent basis for this limitations in the claim. There is a plurality of significant coefficients anteceding this limitation. The recitation of “the significant coefficient" is unclear because it is uncertain which of the plurality was intended.
As to claims 10 and 17, they are objected for the same deficiency.
Claim 3 recites the limitation "the objective function" in line 2. There is insufficient antecedent basis for this limitation in the claim. There is no "objective function" anteceding this limitation in the claim. 
As to claims 10 and 17, they are objected for the same deficiency.
Claim 4 recites the limitation "the multi-task group LASSO" in line 1. There is insufficient antecedent basis for this limitation in the claim. There is no " multi-task group LASSO" anteceding this limitation in the claim. 
As to claims 11 and 18, they are objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a computer-readable storage medium, and a system (process, machine, manufacture = 2019 PEG Step 1 = yes) comprising: obtaining actual measured values from sensors placed in the three-dimensional space; applying group regularization to create model(s) providing consistency between the actual measured values and corresponding predicted values; selecting a model from the models having a given number of groups, wherein each group has significant coefficients; and according to the selected model, arranging a subset of the sensors at locations corresponding to the significant coefficients to predict parameters in the three-dimensional space.
Claims 1, 8, and 15 are substantially drawn to mathematical concepts. As to the step of "applying group regularization to create model(s)…", see for example dependent claims 2 and 4, which are drawn to mathematical relationships, formulas or equations, and/or calculations. As to the step of "selecting a model… wherein each group has significant coefficients", see for example dependent claim 3, which is drawn to mathematical relationships, formulas or equations, and/or calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
As to the “obtaining actual measured values from the plurality of sensors” limitations, it is analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016.As to the arranging a subset of the sensors, it is (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, independent claims 1, 8, and 15 are not patent eligible.
The claims recite the additional elements of arranging a subset of the sensors. As discussed above, it is insignificant extra-solution activity, and it is routine, well known and conventional in the pertinent art. Ali Akbar Ahmad Samadani, (Ahmad hereinafter), U.S. Pre–Grant publication 20190244125, discloses arranging a subset of sensors (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment"; "[0059]… apply the group-LASSO penalty on the posterior probabilities… estimated by the forward algorithm and hidden Markov models of the multivariate time-series observations… a multinomial logistic regression model with group LASSO penalty is applied over posteriors of the generative networks with each group corresponding to posteriors of a sensor… optimize the number of sensors and their placement needed to capture a target event, activity and/or phenomenon"). Ali Akbar Ahmad Samadani, (Ahmad(1) hereinafter), U.S. Pre–Grant publication 20190244125, discloses arranging a subset of sensors (see "[0028]… optimal sensor placement may enable automatic identification of a minimal set of sensors most salient to capturing activities of interest"). Krause et al., (Krause hereinafter), Near-Optimal Sensor Placements in Gaussian Processes (see IDS dated 02/19/2019), discloses arranging a subset of the sensors (see "learned GP model… used to predict the effect of placing sensors at particular locations, and thus optimize their positions" in page 236, 2nd paragraph). Brunton et al., (Brunton hereinafter), Sparse Sensor Placement Optimization for Classification (see IDS dated 02/19/2019), discloses 1 minimization to solve an underdetermined system of equations for the sparsest measurement vector that reconstructs the low-dimensional discriminant space in feature space; sparse sensors are placed at nonzero entries of the sparse measurement vector" in page 2100, next to last paragraph). Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claims are not patent eligible.
Dependent claims 2-4, 7, 9-11, 14, and 16-18 are substantially drawn to mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. 
Dependent claims 5, 6, 12, 13, 19, and 20, recite the additional elements of temperature sensors, which enable the data gathering of the independent claims (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See Electric Power. As to the additional elements of temperature sensors placed in a grid formation within the greenhouse, arranging sensors, as discussed above, is insignificant extra-solution activity, and it also is routine, well known and conventional in the pertinent art (see above). Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do (2019 PEG Step 2B: NO). The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmad taken in view of Renqiang Min, (Min hereinafter), U.S. Pre–Grant publication 20160259887.
As to claim 1, Ahmad discloses a computer implemented method executed on a processor for arranging a plurality of sensors (see "[0030] FIG. 1 illustrates a general computer system, on which a method of determining an arrangement of sensors can be implemented") in a three-dimensional space, the method comprising: obtaining actual measured values from the plurality of sensors (see "[0009]… receiving, from a first sensor… a first sensor data including… time-series observation… and receiving, from a second sensor… placed in the three-dimensional space (see "[0043]… Ambient sensors may include sensors placed around a location"; "[0053]… Location may be identified by a particular type of… space"); applying group regularization (see "[0058]… Group LASSO regression may apply a multinomial logistic regression model with a group LASSO penalty or a binomial logistic regression model with a group LASSO penalty"; "[0061]… stochastic generative-discriminative encoding of sensor data can be regularized") to create one or more models (see "[0113]… a first model for first activity is generated. The first activity… involves a progression through states sensed by… the first sensor… a second model for second activity is generated… a third model for the first activity may be generated… a fourth model for the second activity may be generated"; "[0058]… raw data received via the placed sensors may be encoded as activity-specific time-series observations in… a dynamic Bayesian network (e.g., separate hidden Markov models (HMM)")… selecting a model from the one or more models having a given number of groups, wherein each group has significant coefficients (see "[0098]… group g… carries the corresponding coefficients"); and according to the selected model (see "selected model" as "the HMM model", "[0062]… color-coded groups may correspond to sensor-specific variables. Of the sensor-specific variables, those relevant to the events of interest can be identified and returned as reflective of the minimal set of sensors that should be used. The m initial sensors are indicated as S1 to Sm. λm,k indicates the HMM model encoding the kth activity captured through mth sensor. In FIG. 2B, P(Om/λm,k) is the posterior of the stream data from mth sensor (Om) being generated by λm,k"), arranging a subset of the plurality of sensors (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment") at locations corresponding to the significant coefficients to predict (see "predict" as estimate, "[0059]… apply the group-LASSO penalty on the posterior probabilities… estimated by the forward algorithm and hidden Markov models of the multivariate time-series observations… a multinomial logistic regression model with group LASSO penalty is applied over posteriors of the one or more parameters (see "[0058]… Progressions through each state of an activity sensed by each sensor may be accumulated and analyzed to determine the probability of any one state resulting next in the same or another state") in the three-dimensional space (see "[0043]… Ambient sensors may include sensors placed around a location"). 
While Ahmad discloses, Ahmad fails to disclose providing consistency between the actual measured values and corresponding predicted values.
Min discloses providing consistency between the actual measured values and corresponding predicted values. (See “[0012]… our model constraints both inputs and outputs to be structured. In specific, our model considers grouping information among input features, pairwise relationships between outputs, and high-order interactions among input features”).
Ahmad and Min are analogous art because they are related to LASSO.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Min with Ahmad, because Min discloses that "[0016] Our knowledge-based sparse learning framework is based on weight matrix factorizations and l1/l2 regularization for identifying discriminative high-order feature group interactions in logistic regression and large-margin models. Experimental results on synthetic and real-world datasets show that our method outperforms the state-of-the-art sparse learning techniques... Our sparse learning framework is quite general, and can be used to identify any discriminative complex system input interactions that are predictive of system outputs given limited high-dimensional training data".
As to claims 8 and 15, these claims recite a computer-readable storage medium and a system for performing the method of claim 1. Ahmad discloses a computer (see "[0030] FIG. 1 illustrates a general computer system, on which a method of determining an arrangement of .

Claims 5-7, 12-14, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmad taken in view of Min as applied to claims 1, 8, and 15 and above, and further in view of Alberto Castellini et al., (Castellini hereinafter), "EXPO-AGRI: Smart automatic greenhouse control".
As to claim 5, while Ahmad discloses sensors and the three-dimensional space, Ahmad and Min fail to disclose wherein the plurality of sensors are temperature sensors and the three-dimensional space is a greenhouse.
Castellini discloses wherein the plurality of sensors are temperature sensors and the three-dimensional space is a greenhouse (see "control… use… internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
Ahmad, Min, and Castellini are analogous art because they are related to LASSO.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Castellini with Ahmad and Min, because Castellini discloses "Abstract… we present a general architecture for automatic greenhouse control" (see page 1), and as a result, Castellini reports the following improvements over his prior art: "the introduction of a new sensor for detecting leaf temperature that conveys new information according to preliminary results" (see page 1, col. 2, 2nd paragraph).
As to claim 6, while Ahmad discloses wherein the plurality of temperature sensors are placed in a grid formation (see "grid formation" in Fig. 2A, left side), Ahmad fails to disclose within the greenhouse.
Castellini discloses within the greenhouse (see "control… use… internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
As to claim 7, while Ahmad discloses wherein the group regularization allows for selection of a subset (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment") of the plurality of temperature sensors (see "[0043]… Ambient sensors may include sensors placed around a location… Examples… include… [0045] temperature sensors") on the grid (see "grid" in Fig. 2A, left side) to predict temperature distribution (see "[0094]… project sensor data streams in posterior space of resulting activity-specific models. For example, for every observation O sensed by mth sensor, the probabilities that the observation is generated by the class-specific models… are computed… using the forward algorithm. The projection is a K-dimensional projection with each dimension corresponding to a probability distribution"), Ahmad fails to disclose within the greenhouse.
Castellini discloses within the greenhouse (see "control… use… internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
As to claims 12-14, 19, and 20, these claims recite a computer-readable storage medium and a system for performing the method of claims 5-7. Ahmad discloses a computer (see "[0030] FIG. 1 illustrates a general computer system, on which a method of determining an arrangement of sensors can be implemented") for performing a method that teaches claims 5-7. Therefore, claims 12-14, 19, and 20 are rejected for the same reasons given above.

Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the claim objections and rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Ahmad discloses applying group regularization to create models (see paragraphs [0058] and [0113]),

Min discloses "[0012]… In… Group Lasso for multi-task learning… output labels are assigned to particular tasks",
Krause discloses arranging a subset of the sensors (see "learned GP model… used to predict the effect of placing sensors at particular locations, and thus optimize their positions" in page 236, 2nd paragraph),
Brunton discloses arranging a subset of the sensors (see "optimal sensor placement for categorical tasks. In particular, we leverage the sparsity-promoting l1 minimization to solve an underdetermined system of equations for the sparsest measurement vector that reconstructs the low-dimensional discriminant space in feature space; sparse sensors are placed at nonzero entries of the sparse measurement vector" in page 2100, next to last paragraph),
and Ahmad(1) discloses "[0028]… optimal sensor placement may enable automatic identification of a minimal set of sensors most salient to capturing activities of interest",
none of these references taken either alone or in combination and with the prior art of record discloses the equations in claims 2, 9, and 16,
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/7/2021Primary Examiner, Art Unit 2146